         Case 1:12-cv-00920-EDK Document 236 Filed 06/14/21 Page 1 of 3




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

____________________________________

STEPHANIE MERCIER,
AUDRICIA BROOKS,
DEBORAH PLAGEMAN,
JENNIFER ALLRED,
MICHELLE GAVIN,
STEPHEN DOYLE, on behalf of themselves
And all others similarly situated,

                       Plaintiffs,
       v.                                                      No. 12-920C
                                                               (Judge Kaplan)

THE UNITED STATES,

                  Defendant.
____________________________________

                                        STATUS REPORT

       Pursuant to the Court’s May 28, 2021 Order, defendant, the United States, respectfully

submits the following status report. Following mediation, the parties reached an agreement in

principle to settle this litigation. Since our previous status report, counsel of record for the

Government informed his superiors of the Court’s concerns regarding the length of the

Department of Justice settlement approval process and its desire that an ultimate decision be

reached expeditiously. In light of the protracted history of this litigation, the Government,

likewise, hopes to achieve a final resolution of this matter as soon as possible. To that end, the

necessary steps to reach a decision regarding the proposed settlement have been, and continue to

be taken; the proposal remains under active consideration.

       During the May 28, 2021 status conference, in response to the Court’s inquiry, counsel

for the Government communicated his understanding, based upon his review of emails, that the

settlement recommendation memo was no longer in the Civil Division and had progressed to the

                                                  1
         Case 1:12-cv-00920-EDK Document 236 Filed 06/14/21 Page 2 of 3




office of the Associate Attorney General. Counsel misunderstood the import of those emails. In

preparation for this status report, counsel for the Government has been advised by those with

direct knowledge that the recommendation memo, as of June 14, 2021, is currently being

reviewed by the Acting Assistant Attorney General. To date, the settlement recommendation

memo has passed through three levels of approval, each with its own process for review and

recommendation, and is now in the penultimate level. Each stage of the approval process is

iterative; the content of the settlement recommendation memo has been shaped by successive

rounds of questions by higher level authorities and responses by offices that forwarded the memo

up the hierarchy. As plaintiffs’ counsel has mentioned previously, the parties reached an

agreement regarding the language of the proposed settlement agreement and the attachment

thereto on or about March 18, 2021. Following several rounds of internal revisions, the National

Courts section forwarded the settlement recommendation memo to Main Justice on March 31,

2021. The National Courts Section participated in several rounds of revisions with the Deputy

Assistant Attorney General for the Commercial Litigation Branch until May 11, 2021. Since

then, the settlement memo has been before the Acting Assistant Attorney General for the Civil

Division whose office is actively reviewing the memo. We expect the Acting Assistant Attorney

General’s review to be concluded soon.

       Upon the completion of the Acting Assistant Attorney General’s review, the

recommendation memo will be forwarded to the final decision-maker, the Associate Attorney

General. Like all proposed settlements that require approval within the highest levels of the

Department of Justice, this proposal will receive appropriate review and potential follow-up,

questions, and revisions, as occurred at earlier stages of the review process. Although it is not

possible to provide a time for completion of that review, all of the relevant officials involved in



                                                 2
         Case 1:12-cv-00920-EDK Document 236 Filed 06/14/21 Page 3 of 3




this settlement approval process appreciate the importance of resolving this litigation as

expeditiously as feasible. If the Court desires, counsel for the Government can discuss these

matters further in a status conference.



                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General


                                              MARTIN F. HOCKEY, JR.
                                              Acting Director

                                              s/ Reginald T. Blades, Jr.
                                              REGINALD T. BLADES, JR.
                                              Assistant Director

                                              s/ P. Davis Oliver
                                              P. DAVIS OLIVER
                                              Senior Trial Counsel
                                              Commercial Litigation Branch
                                              Civil Division
                                              Department of Justice
                                              P.O. Box 480
                                              Ben Franklin Station
                                              Washington, D.C. 20044
                                              Tel: (202) 353-0516
                                              Fax: (202) 514-8624



                                              Attorneys for Defendant


June 14, 2021




                                                 3
